Citation Nr: 0025084	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-50 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from December 1969 to December 1975.

This matter comes before the Board on appeal from a December 
1995 rating decision by the Houston, Texas RO.

In May 1999, the Board remanded this matter for further 
development.  Such development was accomplished and the 
matter is returned to the Board.


FINDINGS OF FACT

Medical evidence demonstrates the veteran's service- 
connected PTSD symptoms, are of such severity and persistence 
that there are deficiencies in most areas including social 
and occupational areas.  Total social and occupational 
impairment is not shown or approximated.  

CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, 4.132, Diagnostic Code 9411, effective before and 
after November 7, 1996.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service connected PTSD is inadequate to reflect its current 
level of severity.

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
PTSD was established in a December 1995 rating decision.  A 
50 percent evaluation was assigned for this disability, 
effective in March 1995.  The veteran submitted a notice of 
disagreement with the 50 percent evaluation, which initiated 
the current appeal. 

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996. 
Subsequently, in its April 2000 supplemental statement of the 
case, the RO considered the veteran's psychiatric disability 
under the old and new rating criteria.  The Board will now 
consider whether a higher evaluation than 50 percent is 
warranted under either the old or new criteria.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation was warranted if the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and where the reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the "old" regulations a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and the 
veteran is demonstrably unable to obtain or retain 
employment.

Effective November 7, 1996, PTSD is evaluated under the 
General Rating Formula for Mental Disorders.  This formula 
states that a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130. See 38 C.F.R. § 
4.130 (1999).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.

The evidence includes service medical records, which reveal 
that the veteran was wounded by shrapnel in 1968.  He was 
noted to have served as a medic.  He received the Purple 
Heart and the Vietnam Service Medal, among others.

An April 1993 VA psychiatric triage unit record revealed  the 
veteran to have history of PTSD symptoms since 1968 and 
presented with nightmares, intrusive thoughts, flashbacks, 
depression and numbness.  The assessment on evaluation was 
PTSD, chronic.  Another April 1993 VA triage record noted 
complaints that the veteran felt harassed by his job and he 
also had complaints of hypervigilance, sleep problems, 
suicidal thoughts and homicidal thoughts, but no plan.  This 
triage record diagnosed PTSD, rule out major depression, rule 
out schizoaffective.  

From April 1993 to May 1993 the veteran was hospitalized for 
22 days with complaints of feeling unjustly picked on for 
seven years and thoughts of harming or killing his coworkers.  
He complained of not liking to be around people, and had 
lived in his car for one two years despite earning money.  He 
described feelings of worthlessness and heard a male voice in 
his head telling him to kill himself.  He was not inclined to 
act on the voice.  He described watchfulness going out due to 
crime, but did get bothered much by flashbacks, dreams or 
nightmares.  His problems were primarily centered around 
problems with coworkers and supervisors.  He appeared to have 
delusions of persecution and grandiosity and had homicidal 
ideality without plan.  The diagnoses included bipolar 
disorder, rule out delusional disorder and rule out paranoid 
personality disorder.  His intake GAF was less than 40, but a 
55 score was also penciled in.  He was treated with lithium 
and progressed well, showing decreased homicidal and suicidal 
ideations and was discharged in May 1993.  A follow up in the 
same month noted the absence of homicidal and suicidal 
thoughts, as well as the absence of hallucinations.  Plans 
were to live with a friend until finding a suitable 
apartment.  

Follow-up in October 1993 noted the veteran was living in an 
apartment and comfortable on his job, with no irritations by 
coworkers.  He had some recreational activity, but was not 
living life to the fullest.  He was assessed with 
schizoaffective paranoid disorder, which was said to be 
stabilized.  

From November 1993 to January 1994 the veteran was 
rehospitalized with complaints of anxiety, anger, depression, 
and suicidal ideation.  He also had sleep disturbances with 
insomnia and frequent nightmares.  He also complained of 
auditory and visual hallucinations.  He was noted to be 
taking lithium and Haldol.  His mental status examination 
found him to be well groomed and pleasant and cooperative.  
He was placed on a 10 week program and noted to relate well 
to other patients as well the staff and was receptive to 
feedback.  At the time of discharge he seemed stable and free 
of any psychotic symptoms and was not considered a danger to 
self or others.  He had also increased his coping and social 
skills.  The assessment was PTSD.  In May 1994 a follow up 
for medication change, he was said to have much less stress, 
and was not reacting before he thinks.  He was assessed with 
stable PTSD with decreased anxiety.  A June 1994 treatment 
record noted that he was back from a 10 week PTSD program, 
had problems with nightmares, self isolating, flashbacks  and 
anger, but felt the program helped a lot.  He continued to be 
assessed with stable PTSD.  

He was rehospitalized between March 1995 and June 1995 for 
PTSD.  Complaints included anxiety, anger, depression, social 
isolation, reduced memory and reduced concentration.  He 
complained about flashbacks.  As in his previous admission he 
was noted to be compliant with the treatment programs and was 
pleasant and cooperative with others.  His condition on 
discharge was that he had shown some improvement, and gained 
better insight on his illness and gained coping and social 
skills, although he continued with multiple PTSD symptoms.  
He was discharged as stable, free of psychosis and not a 
danger to himself or others.  

A September 1995 VA examination noted that the veteran was 
separated from his wife, and had recently lived at a shelter 
until his wife harassed him by telephone at the shelter and 
he became angry enough to think about harming her.  He was 
awaiting placement in another shelter and was noted to be 
participating in the Day Hospital.  A discussion with a 
psychologist indicated that he managed his moods well and saw 
no signs of a bipolar illness.  The veteran's affect did 
appear labile at times and he had reported increasing 
nightmares when around bullies.  He was regarded as unable to 
work at this time due to problems with interpersonal skills.  
A history of his three prior hospitalizations was given, as 
well as a history of alcohol problems.  Subjective complaints 
included sleep difficulties, frequent thoughts of Vietnam and 
dreams of Vietnam.  He gave a history of drinking to avoid 
these thoughts, but no longer did this.  He endorsed 
avoidance of being around soldiers talking about war 
experiences.  He admitted continued psychogenic amnesia.  He 
felt detached and estranged from others and disliked being 
around people.  He admitted a restricted range of affect, and 
complained of irritability and frequent thoughts of wanting 
to harm others.  He said his mood changes to irritability 
quickly.  He admitted to hypervigilance and startle response.  
Objective findings revealed him to be well groomed and polite 
and cooperative.  Speech was spontaneous and normal rate and 
his mood appeared euthymic with appropriate affect.  There 
was no evidence of memory or cognitive problems demonstrated 
on tasks and no evidence of psychosis.  The diagnosis was 
PTSD with no secondary diagnosis rendered.  The opinion was 
that the veteran's major psychiatric problem was PTSD and 
that there was no evidence of bipolar disorder.

The veteran continued with outpatient treatment through 1996 
and 1997.  A May 1996 treatment record showed the veteran to 
be presently homeless and living in a car, and was to be 
medically retired from civil service employment.  By July 
1996 he had been admitted to a halfway house program and 
appeared highly motivated with getting on with his life, and 
denied suicidal and homicidal ideations.  Plans included 
continued therapy, plus goals were set for returning to 
gainful employment.  A September 1996 treatment note showed 
continued treatment by psychiatry on a monthly basis.  

By October 1996, the veteran was discharged from the halfway 
house, planning to move into a VA sponsored apartment, 
although he had not actually yet secured an apartment.  His 
program adjustment was deemed satisfactory and had worked on 
and met most of the program's goals.  He was noted to have 
secured a part time job and started a savings account.  He 
was noted to be qualified for and received supported housing, 
though he had not secured an apartment prior to leaving the 
program.  In one November 1996 treatment record he was said 
to be doing well and continuing to participate in work 
therapy program and enjoying what he does.  However another 
treatment record from the same date noted complaints of 
starting to be depressed in the past month with concerns 
about being able to have a relationship with a woman, and was 
said to have recently quit a job secondary to PTSD.  The 
veteran is also noted to have attended support group 
meetings, and between December 1996 and February 1997, 
appeared to do well in these meetings.

The report from a February 1997 VA examination revealed the 
recent history of treatment and program attendance and the 
veteran was noted to be divorced and living by himself.  He 
had been in an IT program until about a month ago, when 
problems with medical appointments made him quit the program, 
although no documentation of this was available.  The veteran 
was vague about why he quit and seemed upset that he had to 
quit because he hoped to return to work.  He was planning to 
do some volunteer work and had medical clearance to do so.  
Subjective complaints included recurrent distressing 
recollections of Vietnam; occasional flashbacks even while 
driving; efforts to avoid reminders of the trauma and 
avoidance of other veterans because he dislikes hearing 
others gripe about their situation and reminds him of his 
own.  This last item was notably inconsistent with his 
attempts to volunteer or obtain work through military 
organizations.  

The veteran described markedly diminished interest in 
significant activities; although he spent a great deal of 
time exercising and playing on the computer, he did not enjoy 
them.  He endorsed feelings of detachment and estrangement 
from others, and avoided people because they irritate him so 
much.  He described difficulty falling and staying asleep, 
even with medication.  He described being irritable and 
avoiding people although he had no anger outbursts lately.  
He was mildly hypervigilant, but denied an exaggerated 
startle response except when surprised out of the blue.  
Objective findings revealed him to be neatly dressed and 
groomed, polite and cooperative.  Eye contact was good.  His 
demeanor was cheerful prior to the actual PTSD examination.  
Thought processes were somewhat vague and circumstantial, but 
in general logical and goal oriented.  He had no 
hallucinations, suicidal or homicidal ideations.  He was 
negative for first rank symptoms.  His mood was moderately 
depressed and affect was constricted and congruent with 
tearfulness.  Insight and judgment were good and cognitive 
examination was grossly intact.  The assessment was PTSD, 
with GAF of 49.  The examiner concurred with the previous 
examination finding of no evidence of bipolar disorder. 

A social and industrial survey conducted in May 1997 noted 
the veteran to live alone, with no close relationships with 
anyone.  He was unemployed but said he was doing volunteer 
work.  He was cooperative.  He discussed his problems with 
coping with memories from the war.  He openly sobbed 
describing his failed marriage and problems with family 
members.  He was having trouble coping with Vietnam 
"anniversary dates."  His inability to complete tasks and 
maintain personal relationships indicated an increase in the 
severity of PTSD.  

VA treatment records from 1997 noted continued fluctuations 
of PTSD symptoms.  In June 1997, he was noted to have been 
shaken up somewhat by the C & P examination.  He indicated 
that it brought some memories back and that he cried for a 
few days afterwards.  He indicated he still had problems 
dealing with people and still losing his temper.  His mood 
was euthymic, and range and intensity were neither increased 
nor decreased.  The assessment was PTSD, depression 
(tension).  A group meeting note from the same month noted 
him to appear to be in a good mood and he reported generally 
doing well and keeping busy by working out.   A social work 
home visit also in June 1997 revealed him to still be in good 
spirits and generally doing well, although he had some 
depressive episodes.  In July 1997, he was said to be working 
on issues of acceptance and dealing with people, and his mood 
was mildly depressed.  He was noted to continuing the support 
group in August 1997, and appeared to be in good mood, and 
was keeping his appointments.  In September 1997, he denied 
depressive and psychotic symptoms and stated his PTSD 
symptoms were under good control.  However, by December 1997, 
he endorsed a 2 month period of depression, with his mood 
down most days, his sleep pattern affected, with feelings of 
worthlessness and guilt over things he did in Vietnam.  He 
was noted to have been functioning generally well, but has 
been handicapped by depression the past two months.  

At a hearing held before the RO in January 1998, the veteran 
testified that since Vietnam he has had problems dealing with 
people and had serious conflicts with coworkers.  He 
indicated he had particular problems with women, including 
female coworkers which he related to an incident in Vietnam 
involving a North Vietnamese soldier who had killed some of 
his men.  He testified that he worked with civil service from 
1981 to 1985.  He testified that he had been homeless for a 
period of time from around 1995, to October 1997, when he 
acquired a place to live.  

Treatment notes revealed that he was still depressed in 
January and February 1998, and in February 1998, he had an 
episode of illicit drug use with fleeting suicidal thought 
but no real plan and he responded to a crisis intervention 
session, but decided not to be hospitalized.  In March 1998, 
he was said to continue having periods of depression and 
intrusive thoughts and was staying to himself alot, but was 
trying to change that behavior.  The assessment was PTSD and 
major depression.  He was also noted to have problems 
involving a physical confrontation with his girlfriend in 
March 1998.  By April 1998 he was evaluated at an outpatient 
clinic with a recent increase in medication noted, but with 
continued depressed mood, but no psychotic thought process.  
He continued to be assessed with PTSD, and his GAF was 50.  
By June 1998, he stated he was doing better, was getting 
along with his girlfriend and his mood was euthymic, with 
thought appropriate to content.  By August 1998, his symptoms 
were still with him but he was dealing with them better and 
was planning to return to college to finish his degree.  Mood 
and affect were still depressed.

A report from an October 1998 VA examination included a 
claims file review, and noted a detailed history of prior 
treatments and symptoms.  He was noted to have continued 
problems sleeping with 2 to 3 hours a night if he doesn't 
take medication. He also reported depressed mood, increased 
anger, temper outbursts, feeling helpless and fearful.  He 
was uncomfortable in groups of strangers and didn't trust 
others.  He viewed his life as a failure.  He had distressing 
recollections of Vietnam, and avoidance of reminders.  He 
also described temper outbursts and nightmares that occurred 
weekly.  Occupationally he hadn't worked since 1995, but was 
now applying for schooling in radio, TV and film.  He had a 
girlfriend, who he said had been with him since 1993.  Mental 
status examination revealed him to be tearful throughout the 
interview.  He had spontaneous speech and increased 
psychomotor activity.  His mood was dysphoric.  Affect was 
appropriate.  He was alert and oriented times three.  
Intellect was average.  Thoughts were coherent, goal oriented 
and logical.  There were no loosening of associations, no 
flight of ideas and no hallucinations and no homicidal or 
suicidal ideations.  He was determined to have chronic PTSD 
symptoms.  No impairment of thought was evident and no 
inappropriate behavior was cited.  He did have a history of 
suicide attempt in February 1998 when he overdosed on pills, 
related to guilt over killing a woman in Vietnam.  He was 
able to maintain minimal hygiene.  He had no evidence of 
memory loss, obsessive or ritualistic behavior and no panic 
attacks.  Rate and flow of speech was normal.  There was 
evidence of depressed mood and anxiety.  There was also 
evidence of impaired impulse control.   He also had sleep 
impairment.  The diagnosis was PTSD, the GAF was 45.  

In January 1999, the veteran stated that he was doing great 
and denied depression.  He noted that he still had dreams but 
didn't consider them nightmares.  He indicated that he was 
ready to get going with life and start his own business.  
Another January 1999 treatment record noted that he was 
mildly depressed but was dealing with stress better and was 
looking for a computer job.  By April 1999, he said he was 
doing well, wanted his medication reduced, and was assessed 
as having PTSD controlled and a GAF of 65.  He was said to 
still be doing well in July 1999, had started college in May 
and was living in a dorm, having broken up with his 
girlfriend.  His PTSD was assessed as well controlled.  He 
still had some PTSD symptoms in August 1999, and it was again 
noted that he was back in school.  

Upon review of the overall record with the long term history 
of social and industrial problems documented through the 
1990's with repeated periods of inpatient hospitalization and 
homelessness noted, and in particular the findings on the 
most recent VA examination of October 1998, wherein the 
examiner assessed his social and industrial impairment as 
"chronic", with a GAF of 45, the Board finds that the 
record shows that historically, the veteran's PTSD symptoms, 
are of such severity and persistence that there are 
deficiencies in most areas including social and occupational 
areas.  Thus the veteran's symptoms meets the criteria for 70 
percent under the "new" more favorable criteria.  However, 
the "old" diagnostic criteria are more favorable when 
considering an increased evaluation for psychiatric disorders 
from 70 percent to 100 percent.  

His symptoms would even appear to meet the criteria for 70 
percent under the "old" criteria, which requires a severe 
impairment in the ability to establish and maintain effective 
or favorable relationships, with psychoneurotic symptoms of 
such a severity as to severely impair the ability to obtain 
or retain employment.  However, the veteran's symptoms, while 
severely impairing, are not to the extent that they cause a 
total social and occupational impairment where a 100 percent 
disability evaluation would be warranted under the "new" 
criteria.  His GAFs have been in the 40's reflecting serious 
impairment in occupational functioning, including his 
unemployment status.  However, the mental status interviews 
have clearly not reflected persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform daily activities, disorientation or severe memory 
loss.  While his symptoms caused the loss of his long term 
employment in civil service, he has recently been able to 
attend college to further his career, and has a history of 
part time employment.  Thus he would not be entitled to a 100 
percent evaluation even under the more lenient "old" 
criteria, because he is not shown to be demonstrably 
unemployable.

The Board is cognizant that recent treatment records from 
1999 after the October 1998 VA examination, appear to show a 
great improvement in his symptoms, and one treatment record 
even gave a high GAF of 65.  While according to the Court in 
Francisco, supra, medical records showing the current level 
of disability are to be given precedence over prior 
treatment, in light of the overall history and of the 
fluctuating severity of symptoms, the Board finds that it is 
unclear whether this improvement is permanent in nature, and 
finds the October 1998 examination to be more thorough and 
more accurate indicator of the veteran's true condition.  
Furthermore, this is an instance in which the veteran 
disagrees with the initial rating, the entire evidentiary 
record from the time of the veteran's claim for service 
connection to the present is of importance in determining the 
proper evaluation of disability.  Fenderson Supra.


ORDER

Entitlement to a 70 percent disability rating, but no higher, 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

